Citation Nr: 1410225	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  11-21 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the Veteran made an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2001 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination by the Department of Veterans Affairs (VA) Regional Office education processing center (EPC), which denied the Veteran's request to rescind his election of Post-9/11 GI Bill educational assistance, in lieu of MGIB educational benefits.  

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The record, including the electronic VA Form 22-1990 filed by the Veteran, does not contain an acknowledgement that the Veteran's election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program was irrevocable, and, hence, the Veteran's claim was not "properly completed."


CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met.  38 U.S.C.A. §§ 3322 (West Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9550 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013)) need not be discussed. 

In August 2010, the Veteran applied for Post-9/11 GI Bill benefits.  Ten days after applying, the RO mailed the Veteran a letter requesting the benefit relinquishment and effective dates.  VA received the requested information in September 2010.  The Veteran requested his Chapter 30 benefits be discontinued in September 2010.  The RO granted this request.  The Veteran forfeited one month and thirteen days of Chapter 30 benefits because of his election.

Upon learning that his election would not provide 12 months of educational benefits, the Veteran appealed the RO's decision in March 2011.  He testified he had not been informed of his remaining Chapter 30 eligibility, and by extension, the effects of electing Chapter 33 benefits.  

In a July 2011 Statement of the Case, the RO denied the Veteran's request to revoke his election, finding he had irrevocably elected to receive benefits under the Post-9/11 GI Bill, in lieu of the MGIB.  See 38 C.F.R. § 21.9520(c)(1) (an otherwise qualifying individual may establish eligibility for educational assistance under Chapter 33, if he or she makes an irrevocable election to receive benefits under that Chapter by relinquishing eligibility under Chapter 30).

The Board finds the Veteran's statements and testimony credible.  Deciding to elect the Post-9/11 GI Bill requires an analysis of which program would provide the greater benefit in the short run (i.e., term by term), as well as the long run (i.e., the additional 12 months to be gained by exhausting entitlement under Chapter 30 first).  The Veteran credibly states that he was unaware of this latter consequence. 

In this regard, aside from any differences in the amount of educational assistance payable under the two programs, the aggregate period for which any person may receive assistance under two or more of the various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a) (2013).  Each of these individual programs of educational assistance, however, only permits 36 months of training.  See 38 C.F.R. §§ 21.7072  (36 months of full-time training under MGIB), 21.9550(a) (Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. chapter 33.).  The confluence of the various regulations has resulted in a situation whereby if the Veteran converts his MGIB entitlement to Post-9/11 GI Bill entitlement, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he will receive an additional 12 months under the Post-9/11 GI Bill. 

38 U.S.C.A. § 3322, entitled "Bar to duplication of educational assistance benefits," reads: An individual entitled to educational assistance under this chapter who is also eligible for educational assistance under chapter 30, . . . , may not receive assistance under two or more such programs concurrently, but shall elect (in such form and manner as the Secretary may prescribe) under which chapter or provisions to receive educational assistance.  

Notably, the purpose of requiring election was to avoid duplication of educational assistance, and the statute itself does not require that the election be irrevocable. This was added by the regulation, which provides that an otherwise qualifying individual with MGIB entitlement may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he makes an irrevocable election to receive benefits under the Post-9/11 GI Bill by relinquishing eligibility under the MGIB.  38 C.F.R. § 21.9520(c)(1). 

The issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  An individual may make an irrevocable election to receive benefits under Chapter 33 three ways, the first of which is by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520(c)(2).  Here, the claim was on an electronic version of VA Form 22-1990, and it must be determined whether such form was "properly completed." 

The completed form did not contain any form of signature or acknowledgement from the Veteran, including an e-signature.  The date was left blank.  Additionally, under a section entitled "INFORMATION ON VA EDUCTION BENEFITS," it was noted that the Veteran had not received an information pamphlet. 

After receiving the Veteran's application in August 2010, the Buffalo EPC sent the Veteran a letter requesting additional information regarding his election.

In contrast to the electronic version, the official version of the VA Form 22-1990, as available in a paper copy, and on the VA web site for forms, contains a section in which a veteran must explicitly acknowledge that his "election is irrevocable and may not be changed."  See VA Form 21-1990, page 1 (Oct. 2010).  He must enter the date, and indicate via a checkmark that he understands that, by electing Chapter 33 benefits, it is in lieu of entitlement to Chapter 30 benefits and, again, that his election is irrevocable. 

Although the RO responds that the instructions for the electronic version of the VA Form 22-1990 state at the beginning that the election is irrevocable, the body of the form itself does not require any acknowledgement by a Veteran that he understands that the election is irrevocable, such as is contained in the official version. 

The other two methods for effecting an irrevocable election to receive benefits under Chapter 33 are by submitting a transfer-of-entitlement designation under this chapter to the Department of Defense (DoD), or submitting a written statement that includes the following:

(i) Identification information (including name, social security number, and address); 
(ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii) The date the individual wants the election to be effective; and 
(iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2). 

There is no evidence or suggestion that the Veteran submitted a transfer-of-entitlement designation to the DoD.  As to the final method, a written statement, this, too, requires that the Veteran explicitly acknowledge that the election is irrevocable.  As can be seen, this is a separate requirement, in addition to the requirement that the Veteran elect to receive benefits in lieu of MGIB benefits.  The August 2010 EPC letter does not include the fourth requirement.  

Given the explicit acknowledgement required in both the official application form and for a written statement to be accepted as an irrevocable election, the Board finds that in order for the application to be "properly completed," there must be sufficient information to convey that the Veteran has acknowledged that the election is irrevocable.  As documented in the file, the electronically filed version VA Form 22-1990 does not contain such acknowledgement. 

The Board finds that the electronic version of VA Form 22-1990 and the August 2010 EPC addendum are deficient in not requiring explicit acknowledgement of irrevocability.  Therefore, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990.  Accordingly, there was no irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  Particularly where the consequences of filing an irrevocable election are potentially so significant, strict compliance with the irrevocable election requirements is required.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

The Veteran did not make an irrevocable election for education benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program; the appeal is allowed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


